UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-12220 THE FIRST OF LONG ISLAND CORPORATION (Exact Name Of Registrant As Specified In Its Charter) New York 11-2672906 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 10 Glen Head Road, Glen Head, NY (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (516) 671-4900 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $.10 par value per share The NASDAQ Stock Market Securities registered pursuant to Section 12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo x The aggregate market value of the Corporation’s voting common stock held by nonaffiliates as of June 30, 2009, the last business day of the Corporation’s most recently completed second fiscal quarter, was $148,124,723.This value was computed by reference to the price at which the stock was last sold on June 30, 2009 and excludes $18,539,508 representing the market value of common stock beneficially owned by directors and executive officers of the registrant. Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. Class Outstanding,March 2, 2010 Common Stock, $.10 par value DOCUMENTS INCORPORATED BY REFERENCE Portions of the Corporation’s Annual Report to shareholders for the fiscal year ended December 31, 2009 are incorporated by reference into Parts II and IV. Portions of the Registrant’s Proxy Statement for the Annual Meeting of Stockholders to be held April 20, 2010 are incorporated by reference into Part III. PART I ITEM 1. BUSINESS General The First of Long Island Corporation (the “Registrant” or the “Corporation”), a one-bank holding company, was incorporated on February 7, 1984 for the purpose of providing financial services through its wholly-owned subsidiary, The First National Bank of Long Island (the “Bank”). The Bank was organized in 1927 as a national banking association under the laws of the United States of America and was known as The First National Bank of Glen Head through June 30, 1978.The Bank has an Investment Management Division that provides investment management, pension trust, personal trust, estate, and custody services.The Bank also has a wholly-owned subsidiary, The First of Long Island Agency, Inc. (the “Agency”), that is a licensed insurance agency under the laws of the State of New York.The Bank has one other wholly-owned subsidiary, FNY Service Corp., an investment company.The Bank and FNY Service Corp. jointly own another subsidiary, The First of Long Island REIT, Inc., a real estate investment trust. All of the financial operations of the Corporation are considered to be aggregated in one reportable operating segment.All revenues are attributed to and all long-lived assets are located in the United States. The Bank has historically served the financial needs of privately owned businesses, professionals, consumers, public bodies, and other organizations primarily in Nassau and Suffolk Counties, Long Island.However, the Bank has three commercial banking branches in Manhattan and may open additional New York City branches in the future. The principal business of the Bank has historically consisted of attracting business and consumer checking deposits, money market deposits, time deposits and savings deposits and investing those funds in commercial and residential mortgage loans, commercial loans, home equity loans, and investment securities.The Bank’s loan portfolio is currently primarily comprised of loans to borrowers in Nassau and Suffolk Counties and New York City, and its real estate loans are principally secured by properties located in those geographic areas. The Bank’s investment securities portfolio is primarily comprised of pass-through mortgage-backed securities and collateralized mortgage obligations issued by U.S. government agencies and state and municipal securities. The Bank offers a variety of deposit products having a wide range of interest rates and terms. The principal products include checking accounts, money market accounts, savings accounts, escrow service and IOLA (interest on lawyer) accounts, time deposit accounts and IRA accounts. In addition to its loan and deposit products, the Bank offers other services to its customers including the following: · Account Reconciliation Services · Lock Box Services · ATM Banking · Night Depository Services · Bank by Mail · Payroll Services · Bill Payment Using PC or Telephone Banking · Remote Deposit · Cash Management Services · Safe Deposit Boxes · Collection Services · Securities Transactions · Controlled Disbursement Accounts · Signature Guarantee Services · Counter Checks · Telephone Banking · Drive-Through Banking · Travelers Checks · Personal Money Orders · Trust and Investment Management Services · Internet PC Banking · U.S. Savings Bonds · Merchant Credit Card Depository Services · Wire Transfers and Foreign Cables · Mutual Funds, Annuities, Life Insurance and Securities · Withholding Tax Depository Services The Bank has a main office located in Glen Head, New York, sixteen other full service offices (Babylon, Bayville, Cold Spring Harbor, Garden City, Greenvale, Huntington, Locust Valley, Merrick, Northport, Northport Village, Old Brookville, Rockville Centre, Roslyn Heights, Sea Cliff, Valley Stream, Woodbury), twelve commercial banking offices (Bohemia, Deer Park, two in Farmingdale, Great Neck, Hauppauge, Hicksville, three in Manhattan, New Hyde Park, Port Jefferson Station), and two Select Service Banking Centers (Lake Success and Smithtown) which serve the needs of both businesses and consumers.The Bank’s newest office is the full service office in Cold Spring Harbor, Long Island, which opened in March 2010.The Bank continues to evaluate potential new branch sites both on Long Island and in New York City. The Bank’s revenues are derived principally from interest on loans, interest on investment securities, service charges and fees on deposit accounts, and income from trust and investment management services. The Bank did not commence, abandon, or significantly change any of its lines of business during 2009. 1 The Bank encounters substantial competition in its banking business from numerous other financial services organizations which have offices located in the communities served by the Bank.Principal competitors are branches of larger banks, such as Citibank, JPMorgan Chase, Capital One, and TD Bank, various community banks on Long Island and in Manhattan, mortgage brokers, brokerage firms and credit unions. Lending Activities General.The Bank’s lending is subject to written underwriting standards and loan origination procedures, as approved by the Bank’s Board of Directors and contained in the Bank’s loan policies.The loan policies allow for exceptions and set forth specific exception approval requirements.Decisions on loan applications are based on, among other things, the borrower’s credit history, the financial strength of the borrower, estimates of the borrower’s ability to repay the loan, and the value of the collateral, if any.All real estate appraisals must meet the requirements of the Financial Institutions Reform, Recovery and Enforcement Act of 1989 and be reviewed by the Bank’s appraisal review staff who are independent of the loan underwriting process. The Bank primarily conducts its lending activities out of its main office in Glen Head, NY, its Suffolk County regional lending office in Hauppauge, NY, and its New York City regional lending office in Manhattan.The Bank’s loan portfolio is currently primarily comprised of loans to small and medium-sized privately owned businesses, professionals, and consumers on Long Island and in New York City.The Bank offers a full range of lending services including commercial and residential mortgage loans, multifamily loans, home equity loans and lines, commercial loans, construction loans, consumer loans, and commercial and standby letters of credit.Commercial loans include, among other things, short-term business loans; term and installment loans; revolving credit term loans; and loans secured by marketable securities, the cash surrender value of life insurance policies, deposit accounts, or general business assets.Consumer loans include, among other things, auto loans, unsecured home improvement loans, secured and unsecured personal loans, overdraft checking lines, and VISA® credit cards. The Bank makes both fixed and variable rate loans.Variable rate loans are primarily tied to and reprice with changes in the prime interest rate of the Bank, the prime interest rate as published in The Wall Street Journal, U.S. Treasury rates, or the Federal Home Loan Bank of New York regular fixed advance rates.Commercial and residential mortgage loans are made with terms usually not in excess of thirty years.Fixed rate residential mortgage loans with terms greater than twenty years are generally not maintained in the Bank’s portfolio.Commercial loans generally mature within five years, and consumer loans and home equity lines generally mature within ten years.The Bank’s usual practice is to lend no more than 65% to 75% of appraised value on residential mortgage loans, 65% on home equity lines, 65% to 75% on fixed rate home equity loans, and 70% to 75% on commercial mortgage loans.The lending limitations with regard to appraised value are more stringent for loans on co-ops and condominiums. The risks inherent in the Bank's loan portfolio primarily stem from the following factors relating to borrower size, geographic concentration, industry concentration, the strength of the local economy including the real estate market, and environmental contamination.Loans to small and medium-sized businesses sometimes involve a higher degree of risk than those to larger companies because such businesses may have shorter operating histories and higher debt-to-equity ratios than larger companies and may lack sophistication in internal record keeping and financial and operational controls.Most of the Bank’s loans are made to businesses and consumers on Long Island and in New York City, and a large percentage of these loans are mortgage loans secured by properties located in those areas.The Bank has a significant portfolio of multifamily loans which amounted to approximately $185 million at December 31, 2009.The ability of many of the Bank’s borrowers to repay their loans is dependent on the strength of the local economy.In addition, if it becomes necessary to foreclose a loan secured by real estate, the ability of the Bank to fully realize its investment is dependent on, among other things, the strength of the local real estate market, the condition of the property and the absence of environmental contamination.The Bank does not have any foreign loans. Loans in excess of $400,000 up to and including $5,000,000 require the approval of the Management Loan Committee.Loans in excess of $5,000,000 up to and including $8,500,000 also require the approval of two non-management members of the Board Loan Committee.Loans in excess of $8,500,000 require the recommendation of the Management Loan Committee and the approval of a majority of the Board of Directors. 2 The composition of the Bank’s loan portfolio is set forth below. December 31, (in thousands) Commercial and industrial $ Secured by real estate: Commercial mortgages Residential mortgages Home equity Construction and land development Other Net deferred loan origination costs (fees) ) Allowance for loan losses ) $ Commercial and Industrial Loans.The Bank makes commercial loans on a demand basis, short-term basis, or installment basis.Short-term business loans are generally due and payable within one year and should be self liquidating during the normal course of the borrower’s business cycle.Term and installment loans are usually due and payable within five years.Generally, it is the policy of the Bank to request personal guarantees of principal owners on loans made to privately-owned businesses.Maturity and rate information for the Bank’s commercial and industrial loans outstanding at December 31, 2009 is set forth below. Maturity After One Within But Within After One Year Five Years Five Years Total (in thousands) Commercial and industrial loans: Fixed rate $ Variable rate $ Real Estate Mortgage and Home Equity Loans and Lines.The Bank makes residential and commercial mortgage loans, multifamily loans, and home equity loans and establishes home equity lines of credit. Applicants for residential mortgage loans and home equity loans and lines will be considered for approval provided they have satisfactory credit history and collateral and the Bank believes that there is sufficient monthly income to service both the loan or line applied for and existing debt.Applicants for commercial mortgage loans, including multifamily loans, will be considered for approval provided they, as well as any guarantors, generally have satisfactory credit history and can demonstrate, through financial statements and otherwise, the ability to repay.If the source of repayment is rental income, such income must almost always be more than sufficient to amortize the debt. In processing requests for commercial mortgage loans, the Bank almost always requires an environmental assessment to identify the possibility of environmental contamination.The extent of the assessment procedures varies from property to property and is based on factors such as whether or not the subject property is an industrial building or has a suspected environmental risk based on current or past use. Construction Loans.The Bank makes loans to finance the construction of both residential and commercial properties. The maturity of such loans is generally one year or less and advances are made as the construction progresses.The advances can require the submission of bills by the contractor, verification by a Bank-approved inspector that the work has been performed, and title insurance updates to ensure that no intervening liens have been placed.All of the Bank’s construction loans outstanding at December 31, 2009 are variable rate and mature within one year. Consumer Loans and Lines.The Bank makes auto loans, home improvement loans, and other consumer loans, establishes revolving overdraft lines of credit, and issues VISA® credit cards.Consumer loans and lines may be secured or unsecured.Consumer loans are generally made on an installment basis over terms not in excess of five years.In reviewing loans and lines for approval, the Bank considers, among other things, ability to repay, stability of employment and residence, and past credit history. Past Due, Nonaccrual, and Restructured Loans.Selected information about the Bank’s past due, nonaccrual, and restructured loans can be found in the section of the Corporation’s 2009 Annual Report to Shareholders entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” which has been incorporated by reference into Item 7 of this Form 10-K. 3 The accrual of interest on loans is discontinued when principal or interest payments become past due 90 days or more unless the loan is well secured and in the process of collection.As of December 31, 2009, the Bank did not have any impaired loans or material potential problem loans except for the loans disclosed in “Note C - Loans” to the Corporation’s consolidated financial statements which have been incorporated by reference into Item 8 of this Form 10-K. Allowance for Loan Losses.The allowance for loan losses is established through provisions for loan losses charged against income and reductions in the allowance are credited to income.Amounts deemed to be uncollectible are charged against the allowance for loan losses, and subsequent recoveries, if any, are credited to the allowance. The allowance for loan losses is an amount that management currently believes will be adequate toabsorb probable incurred losses in the Bank’s loan portfolio.The process for estimating credit losses and determining the allowance for loan losses as of any balance sheet date is subjective in nature and requires material estimates.Actual results could differ significantly from those estimates. In determining the allowance for loan losses, there is not an exact amount but rather a range for what constitutes an appropriate allowance.In estimating losses the Bank reviews individual loans in its portfolio and, for those loans deemed to be impaired, measures impairment losses based on either the fair value of collateral or the discounted value of expected future cash flows.Estimated losses for loans that are not specifically reviewed are determined on a pooled basis using the Bank’s historical loss experience adjusted to reflect current conditions.In adjusting historical loss experience, management considers a variety of factors including levels of and trends in delinquencies and nonaccruing loans; trends in volume and terms of loans; changes in lending policies and procedures; experience, ability and depth of the Bank’s lending staff; national and local economic conditions and trends; concentrations of credit; and environmental risks.The allowance for loan losses is comprised of impairment losses on the loans specifically reviewed plus estimated losses on the pools of loans that are not specifically reviewed. Changes in the Bank’s allowance for loan losses for each of the five years in the period ended December 31, 2009 and the allocation of the Bank’s allowance for loan losses by loan type at the end of each of these years can be found in the section of the Corporation’s 2009 Annual Report to Shareholders entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” which has been incorporated by reference into Item 7 of this Form 10-K. The amount of future chargeoffs and provisions for loan losses will be affected by, among other things, economic conditions on Long Island and in New York City.Such conditions could affect the financial strength of the Bank’s borrowers and will affect the value of real estate collateral securing the Bank’s mortgage loans.Loans secured by real estate represent approximately 93% of the Bank’s total loans outstanding at December 31, 2009.Most of these loans were made to borrowers domiciled on Long Island and in New York City.Over the last year or so, general economic conditions on Long Island have deteriorated and residential real estate values have declined.More recently, commercial real estate values have also declined and commercial real estate vacancies have trended up.This could cause some of the Bank’s borrowers to be unable to make the required contractual payments on their loans and the Bank to be unable to realize the full carrying value of such loans through foreclosure.However, management believes that the Bank’s underwriting policies are relatively conservative and, as a result, the Bank should be less affected than the overall market. Investment Activities General.The investment policy of the Bank, as approved by the Board Asset/Liability Committee (“Committee”) and supervised by both the Committee and the Management Investment Committee, is intended to promote investment practices which are both safe and sound and in full compliance with applicable regulations.Investment authority will be granted and amended as is necessary by the Committee. The Bank's investment decisions seek to maximize income while keeping both credit and interest rate risk at acceptable levels, provide for the Bank's liquidity needs, and provide securities that can be pledged, as needed, to secure deposits and/or borrowings. The Bank’s investment policy generally limits individual maturities to twenty years and average lives, in the case of collateralized mortgage obligations (“CMOs”) and other mortgage-backed securities, to 10 years.At the time of purchase, bonds of states and political subdivisions must generally be rated A or better, notes of states and political subdivisions must generally be rated MIG-2 (or equivalent) or better, and commercial paper must be rated A-1 or P-1.In addition, management periodically reviews issuer credit ratings for all securities in the Bank’s portfolio other than those issued by the U.S. government.Any significant deterioration in the creditworthiness of an issuer will be analyzed and action will be taken if deemed appropriate.The Bank has not engaged in the purchase and sale of securities for the primary purpose of producing trading profits and its current investment policy does not allow such activity. At December 31, 2009, the Bank had net unrealized gains of $4,254,000 in its held-to-maturity portfolio, consisting of gross unrealized gains of $4,302,000 and gross unrealized losses of $48,000.The unrealized gains and losses were principally caused by decreases and increases, respectively, in interest rates since the securities were purchased.Gains that could be recognized currently upon the sale of securities with unrealized gains would be approximately offset by the reduction in future interest income that would result from purchasing replacement securities that are similar with respect to issuer and duration but currently have lower yields.The Bank intends and expects to be able to hold its held-to-maturity securities to maturity and therefore expects that neither the unrealized gains nor the unrealized losses will ever be realized. 4 Portfolio Composition.The composition of the Bank’s investment portfolio can be found in “Note B - Investment Securities” to the Corporation’s consolidated financial statements which have been incorporated by reference into Item 8 of this Form 10-K. Maturity Information.The maturities and weighted average yields of the Bank’s investment securities at December 31, 2009 can be found in “Note B - Investment Securities” to the Corporation’s consolidated financial statements which have been incorporated by reference into Item 8 of this Form 10-K. During 2009, the Bank received cash dividends totaling $214,387 on its Federal Reserve Bank and Federal Home Loan Bank of New York stock, representing an average yield of 5.12%. Sources of Funds General.The Bank’s primary sources of liquidity are deposit growth, maturities and amortization of loans and investment securities, operations, borrowings from brokerage firms and commercial banks under repurchase agreements, and borrowings from the Federal Home Loan Bank of New York.The Bank can also borrow overnight federal funds from other commercial banks and borrow at the Federal Reserve Bank discount window.A further discussion of borrowing sources and details of outstanding borrowings can be found in the sections of the Corporation’s 2009 Annual Report to Shareholders entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Note F – Borrowed Funds” to the Corporation’s Consolidated Financial Statements which have been incorporated by reference into Items 7 and 8, respectively, of this Form 10-K. The Bank offers checking and interest-bearing deposit products.In addition to business checking, the Bank has a variety of personal checking products including “Free”, “First Class”, “Regular”, and “Senior Citizen” checking.Among other things, the personal products differ in minimum balance requirements, monthly maintenance fees, and per check charges, if any.The interest-bearing deposit products, which have a wide range of interest rates and terms, consist of checking accounts, including IOLA; escrow service accounts; rent security accounts; money market products, including traditional personal and nonpersonal money market savings accounts and “Super Business Money Market” – a high yielding business money market savings account; savings products, including traditional personal and nonpersonal statement and passbook savings accounts, “Super Select Savings” – a high yielding personal statement savings account, “Platinum Savings” – high yielding business and personal savings accounts and “K Savings” – a savings account for children under 18 years of age; savings certificates (3 month, 6 month and 1 to 6 year terms); jumbo certificates; holiday club accounts; and individual retirement accounts, including savings certificates with terms of 3 months to 6 years and “Super Select IRA Savings” – a high yielding IRA money market savings account. The Bank relies primarily on customer service, calling programs, lending relationships, referral sources, competitive pricing, and advertising to attract and retain deposits. Currently, the Bank solicits deposits only from its local market area and does not have any deposits which qualify as brokered deposits under applicable Federal regulations. The flow of deposits is influenced by general economic conditions, changes in interest rates and competition. Classification of Average Deposits. The Bank’s average deposit balances by major classification are set forth below. Year ended December 31, Average Average Average Average Average Average Balance Rate Paid Balance Rate Paid Balance Rate Paid (dollars in thousands) Checking $ -
